DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are hereby under examination.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “a system for making clinical decisions” is not a paragraph and does not sufficiently assist readers whether there is a need for consulting the full patent text for details due to the brevity of information.  Correction is required.  See MPEP § 608.01(b).
The disclosure in specification ¶[0019] is objected to because of the following informalities: “The tracked quantifies may include…” should read --- The tracked quantities may include---.
Appropriate correction is required.

Claim Objections
Claims 8 & 10 are objected to because of the following informalities:  
Regarding claim 8, line 2, “…an environment proximate said user” should read ---an environment proximate to said user---.
Regarding claim 10, “…wherein said additional observational data includes at least one of a survey, a manual user input, and a soft sensor”. Upon looking into specification ¶[0021], it is disclosed that “the observational data may include user input data, such as obtained as a result of surveys, of manual user input, or data acquired via "soft" sensors.” It seems apparent that the said observational data of claim 10 includes data obtained as a result of surveys, of manual user input, or acquired by a soft sensor. The data itself is not the survey, manual user input, or the soft sensor as the current sentence is suggesting. The above part of claim 10 should probably read ---wherein said additional observational data includes data obtained by at least one of a survey, a manual user input, and a soft sensor---  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, (c) recites “quantifying said received first and second data that is detected by said first and second personal tracking device over time”. Examiner notes that each of claim 4, claims 8-9, claim 12 recite generally parallel phrases. The term “quantifying” fails to inform a person of ordinary skills in the art with reasonable certainty the metes and boundaries of the inventive step because the data received in claim 1, (a) and claim 1, (b) would be already considered to be quantified. According to specification ¶[0019] & ¶[0020], the data gathered by personal tracking devices are already a numerical quantity: (¶[0019], “…heart rate, time spent in light verses deep REM sleep, time awake, time to fall asleep, and restless versus restful sleep time”; ¶[0020], “…similar data, such as the number of steps taken during a day or other time period, and/or heart rate.” Thus, the recitation in claim 1, (c) is either redundant or not clearly identifying the function that is performed. For the purposes of examination, quantifying is interpreted as the act of expressing or measuring a quantity. 
Claim 1, (d) recites “correlating said quantified data in a manner suitable to determine said clinical decision.” The term “correlating… in a manner suitable” is so broad as to it fails to inform a person of ordinary skills in the art with reasonable certainty the metes and boundaries of the claim. Specification fails to disclose further details about the term. For the purposes of examination, “correlating said quantified data in a manner suitable to determine said clinical decision” is interpreted as organizing data in a way that a trained person can use it to make a clinical decision.
Claims 2-15 are rejected due to their dependency on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 9-10, & 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190387796 A1 (Cohen; Gal A), hereto referred as Cohen. 
Regarding claim 1, Cohen teaches a system for integrating data for a clinical decision (Cohen, ¶[0005], “In some aspects, a computer-implemented method for operating a vaporizer device is provided. The method includes determining a delivery pattern”). Cohen teaches receiving first data over time that is provided to said system as a result of detecting by a first personal tracking device of a user (Cohen, ¶[0058], “In general, any of the vaporizers described herein may estimate, measure and/or predict the amount of vapor and/or material (including active ingredients) in the vapor that can be delivered to a user.”; ¶[0127], “In some implementations, the vaporizer and/or an affiliated app may have a dashboard style user-interface (e.g., user interface 650), in which users can log on and tabulate their progress over time.”). Cohen teaches a second personal device, wherein said first personal tracking device is different than said second personal tracking device (Cohen, ¶[0048], “The digital device 305 may be a hand-held mobile device such as a smartphone, smartwatch, tablet, etc.”). Cohen teaches the second personal tracking device has an app (Cohen, ¶[0122], “…an app running on the user access device 305…”) that detects and sends data over time (Cohen, ¶[0126], “In some implementations of the current subject matter, the app may also allow a user to log other health related activities…”; ¶[0048], “…a digital device 305 that wirelessly communicates with the vaporizer”). Cohen teaches quantifying said received first and second data that is detected by said first and second personal tracking device over time (Cohen, ¶[0091], “In general, the vaporizer or app may record a first operational parameter (e.g., temperature setting, ramp time to heat, etc.) and a second use parameter (e.g., number of puffs, cumulative dose, use time, etc.)…”). Cohen teaches correlating said quantified data in a manner suitable to determine said clinical decision (Cohen, ¶[[0061], “A vaporizer and/or vaporizer system consistent with implementations of the current subject matter may be configured to facilitate social interaction through the vaporizer. For example, a vaporizer may be configured to share usage information with others, such as third parties, e.g., health care providers, including doctors, etc.”; ¶[0096], “For example, usage data can be shared with a doctor to allow for better prescription/administration”).
Regarding claim 2, Cohen teaches said clinical decision relates to a cannabis treatment (Cohen, ¶[0157], “In some implementations, the vaporizer and/or app may profile users and tell them how they compare to others. For example, the vaporizer and/or app may indicate what percentile a user's nicotine/THC consumption fall into and/or may recommend strains (cartridges) based on user behavior.”).
Regarding claim 3, a wellness device may be a vaporizer under the broadest reasonable interpretation. Cohen teaches said first personal tracking device is a personal wellness device (Cohen, ¶[0060], “A vaporizers and/or vaporizer system consistent with the current description may allow a user to personalize a vaporizer and engage in social activities.”).
Regarding claim 4, Cohen teaches additional data is received by said system from a software application (Cohen, ¶[0032], “For example, a device used as part of a vaporizer system may include a general purpose computing device (e.g., a smartphone, a tablet, a personal computer, some other portable device such as a smartwatch, or the like) that executes software to produce a user interface for enabling a user of the device to interact with a vaporizer.), and said quantifying is further based upon said additional data (Cohen, ¶[0078], “A vaporizer and/or an associated application (app) running on a digital consumer technology product (e.g., a device that forms or is part of a vaporizer system as described above) may share data with a manufacturer, manufacturer affiliate, or other entity (retailer, healthcare provider, supplier, marketing entity, etc.)”). 
Regarding claim 7, Cohen teaches said personal wellness device is a GPS monitor (Cohen, ¶[0063], “A vaporizer may include a GPS capability”).
Regarding claim 9 & 10, Cohen teaches additional observational data, including a manual user input, is received by said system and said quantifying is further based upon said additional observational data (Cohen, ¶[0040], “A vaporizer 100 consistent with implementations of the current subject matter may also include one or more inputs 117, such as buttons, dials, or the like… These sensors 137 may be used by the vaporizer 100 to detect user handling and interaction. For example, detection of a rapid movement (such as a shaking motion) of the vaporizer 100 may be interpreted by the controller 105 (e.g., through receipt of a signal from one or more of the sensors 137) as a user command”).
Regarding claim 12, Cohen teaches an additional prescription data is received by said system and said quantifying is further based upon said additional prescription data (Cohen, ¶[0079], “A vaporizer and/or an associated application can gather, receive, log, store, transmit, extrapolate, and/or the like, user specific marketing data such as requests for information on purchasing a vaporizer and/or acquiring a vaporizer by way of a prescription from a physician or healthcare provider.”).
Regarding claim 13, Cohen teaches that prescription data for acquiring a vaporizer by way of a prescription includes a description of a cannabis product (Cohen, ¶[0082], “For example, a pharmacy may send a notification to the user, via the vaporizer and/or an associated application, such as to notify the user that their prescription for a vaporizer or vaporizable material (e.g., cartridges or liquids) is available for the user to pick up from the pharmacy (other commercial venues, not limited to pharmacies, may also do this, including shops, dispensaries, etc.); ¶[0170], “In certain examples, the vaporizable material is a Cannabis-based material.”).
Regarding claim 14, Cohen teaches prescription data includes dosage (Cohen, ¶[0070], “For example, a user may control some aspects of the vaporizer (temperature, dosage, etc.) and/or data transmission and data receiving to and from vaporizer”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen as applied to claims 1 & 3 above and further in view of US 20180301211 A1 (Pappas et. al), hereto referred as Pappas.
Claims 1 & 3 are taught as above.
Regarding claim 5, Cohen teaches a personal wellness device that monitors a user (Cohen, ¶[0099], “A vaporizer and/or applications running on a device that is part of a vaporizer system consistent with implementations of the current subject matter may also be configured to monitor usage for a digital health regimen.”). Cohen is silent on the personal wellness device monitoring a sleep of a user. Pappas teaches a relevant art of a system assisting the use of medical marijuana as pain medication (Pappas, title; “Electronic Community Medical Marijuana Network”; abstract, “A system and method for assisting in the use of pain medication”.). Pappas teaches monitoring a user during sleep (Pappas, ¶[0063], “In another preferred embodiment of the invention, the sensor device monitors the sleep state of the medical marijuana patient, and correlates changes in the sleep state of the patient with measured psychological, physiological and metabolic parameters and with the time, amount, and last dose of medical marijuana used by the patient.”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cohen in view of Pappas to include monitoring a user during sleep because doing so would allow data collection during sleep, and monitor how the use of cannabis product affects sleep, as recognized by Pappas.  
Regarding claim 8, Cohen teaches additional data is received by said system by an external device remote server and said quantifying is further based upon said additional data (Cohen, ¶ [0048], “FIG. 5 shows a schematic representation of communication among a vaporizer 100, 200, a digital device 305 that wirelessly communicates with the vaporizer 100, 200 and a remote server 307 that may communicate directly with the vaporizer 100, 200, or through the digital device 305”). Cohen is silent on the external device being embedded in an environment proximate said user. Pappas teaches an external device that provides data to the system and is embedded in an environment proximate to said user (Pappas, ¶[0080], “According to one embodiment of the invention, a computer and a database can be coupled together via an Ethernet connection that can be placed in a location such as but not limited to a government facility, a private company facility, a clinic, a vehicle or the like.”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Cohen to include teaching of Pappas because embedding the external device in an environment proximate to user would allow external monitoring of the user, such as providing sobriety testing. Additionally, it increases the use of invention by integrating the external device in an external environment proximate to the user.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen as applied to claims 3 above and further in view of US 10799660 B2 (Klurfeld; Peter Daniel), hereto referred as Klurfeld.
Claim 3 is taught as above.
Regarding claim 6, Cohen teaches the said personal wellness device includes a sensor that monitors said user (Cohen, ¶[0046], “The vaporizer 200 may also include one or more outputs 215 and one or more inputs 217 with sensors 237”). However, Cohen is silent on the said personal wellness device being a wearable device. Klurfeld teaches a similar art of a compact wearable inhaler, or vaporizer (Klurfeld, abstract, “The source of inhalant may be a vaporizer, pipe, inhaler or atomizer.”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cohen in view of Klurfeld to modified Cohen’s teaching of a vaporizer into Klurfeld’s wearable vaporizer to make it available to a patient or user for medical emergencies or simple convenience, as recognized by Klurfeld (Klurfeld, Background of the Invention, col. 1, line 30-33, “Currently, there is a need in the art for a compact inhaler, vaporizer or atomizer. A compact implementation of an inhaler, vaporizer or atomizer would allow for the device to be worn on the body thereby making it available to a patient or user for medical emergencies or simple convenience.”).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen as applied to claim 9 above and further in view of Takeo Igarashi and John F. Hughes. 2001. Voice as sound: using non-verbal voice input for interactive control. In Proceedings of the 14th annual ACM symposium on User interface software and technology (UIST '01). Association for Computing Machinery, New York, NY, USA, 155–156. https://doi.org/10.1145/502348.502372, hereto referred as Igarashi.
Claim 9 is taught as above.
Regarding claim 11, Cohen suggests, but does not explicitly teach, that additional observational data includes at least one of a pitch and a volume of said user's voice because Cohen teaches that additional observation data is voice recognition (Cohen, ¶[0185], “To provide for interaction with a user…voice recognition hardware and software”). Igarashi teaches relevant field of endeavor in voice recognition. Igarashi teaches user device control using voice features, including pitch and volume (Igarashi, Introduction, “This paper proposes the use of non-verbal features in speech, features like pitch, volume, and continuation, to directly control interactive applications”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cohen in view of Igarashi because doing so would allow the control of a vaporizing device with voice, as Igarashi suggests (Igarashi, Figure 1, “The user controls the application directly using continuous voice, and the system”).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen as applied to claim 12 above, and further in view of U.S. Dept. of Health & Human Services. (2018, October 1). ICD-10-CM official guidelines for coding and reporting FY 2019: Guidance portal. ICD-10-CM Official Guidelines for Coding and Reporting FY 2019 | Guidance Portal. Retrieved November 4, 2022, from https://www.hhs.gov/guidance/document/icd-10-cm-official-guidelines-coding-and-reporting-fy-2019, hereto referred as Health & Human Services (HHS).
Claim 12 is taught as above.
Regarding claim 15, Cohen teaches additional prescription data, but is silent on the additional prescription data including a description of a medical classification. HHS teaches relevant field of prescription data including cannabis-related symptoms. HHS teaches a prescription data including a description of a medical classification (HHS, pg. 39, Chapter 5: Mental, Behavioral and Neurodevelopmental disorders (F01 – F99), “When the provider documentation refers to use, abuse and 
dependence of the same substance (e.g. alcohol, opioid, cannabis, etc.), only one code should be assigned to identify the pattern of use based on the following hierarchy…”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Cohen in view of HHS to include medical classification in the prescription data because doing so would allow universal recognition of the user’s prescription based on the medical classification, as recognized by HHS (HHS, pg.1, first paragraph, last sentence, “The ICD-10-CM is a morbidity classification published by the United States for classifying diagnoses and reason for visits in all health care settings. The ICD-10-CM is based on the ICD-10, the statistical classification of disease published by the World Health Organization (WHO).”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELINA S AHN whose telephone number is (571)272-7019. The examiner can normally be reached M-F 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-4867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        


/ELINA SOHYUN AHN/Examiner, Art Unit 3791